           Case 1:17-cv-00151-BLW Document 207 Filed 07/17/19 Page 1 of 4




J. Kevin West, ISB #3337
KWest@parsonsbehle.com
Dylan A. Eaton, ISB #7686
DEaton@parsonsbehle.com
Bryce Jensen, ISB #10324
bjensen@parsonsbehle.com
Parsons, Behle & Latimer
800 W. Main Street, Suite 1300
Boise, Idaho 83702
Telephone:     (208) 562-4900
Facsimile:     (208) 562-4901

Counsel for Defendants Corizon Inc., Scott Eliason, Murray Young, and Catherine Whinnery

                                IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF IDAHO

  ADREE EDMO,                                        CIVIL ACTION FILE

                   Plaintiff,                        NO. 1:17-cv-151-BLW

  v.                                                 JOINT STIPULATION AND REQUEST
                                                     TO STAY DISCOVERY PENDING
  IDAHO DEPARTMENT OF                                DECISION FROM THE NINTH
  CORRECTION; HENRY ATENCIO; JEFF                    CIRCUIT COURT OF APPEALS
  ZMUDA; HOWARD KEITH YORDY;
  CORIZON, INC.; SCOTT ELIASON;
  MURRAY YOUNG; RICHARD CRAIG;
  RONA SIEGERT; CATHERINE
  WHINNERY; AND DOES 1-15;

                   Defendants.


         COME NOW the parties, by and through their undersigned counsel of record, and hereby

stipulate and request the Court to stay further discovery in this case pending a decision from the

three-judge panel of the Ninth Circuit Court of Appeals in case number 19-35017. After the panel

issues a decision, the parties will contact the Court and request to hold a scheduling conference to
STIPULATION TO STAY DISCOVERY PENDING DECISION FROM THE NINTH CIRCUIT COURT OF
APPEALS - 1
4814-9311-6828v7
           Case 1:17-cv-00151-BLW Document 207 Filed 07/17/19 Page 2 of 4



set reasonable deadlines for conducting any remaining discovery in this matter and to resolve any

remaining discovery disputes not resolved or rendered moot by the Ninth Circuit’s decision. By

so stipulating, no party waives its right, once the discovery stay has ended, to conduct remaining

discovery available under the Joint Discovery Plan previously filed in this case, nor the right to

pursue discovery disputes and/or file discovery motions arising from discovery that has already

been promulgated.

         DATED this 17th day of July, 2019.

                                              PARSONS BEHLE & LATIMER


                                              By: /s/ Dylan A. Eaton
                                                 Dylan A. Eaton
                                                 Counsel for Defendants Corizon Inc.,
                                                 Scott Eliason, Murray Young, and
                                                 Catherine Whinnery


         DATED this 17th day of July, 2019.

                                              NATIONAL CENTER FOR LESBIAN RIGHTS
                                              FERGUSON DURHAM
                                              RIFKIN LAW OFFICE
                                              HADSELL STORMER & RENICK LLP


                                              By: /s/ Lori Rifkin
                                                 Lori Rifkin
                                                 Counsel for Plaintiff




STIPULATION TO STAY DISCOVERY PENDING DECISION FROM THE NINTH CIRCUIT COURT OF
APPEALS - 2
4814-9311-6828v7
           Case 1:17-cv-00151-BLW Document 207 Filed 07/17/19 Page 3 of 4



         DATED this 17th day of July, 2019.

                                              MOORE ELIA KRAFT & HALL, LLP


                                              By: /s/ Brady J. Hall
                                                 Brady J. Hall
                                                 Counsel for Defendants Idaho Department of
                                                 Correction, Henry Atencio, Jeff Zmuda, Howard
                                                 Keith Yordy, Richard Craig, and Rona Siegert




STIPULATION TO STAY DISCOVERY PENDING DECISION FROM THE NINTH CIRCUIT COURT OF
APPEALS - 3
4814-9311-6828v7
           Case 1:17-cv-00151-BLW Document 207 Filed 07/17/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on the 17th day of July, 2019, I filed the foregoing electronically

through the CM/ECF system, which caused the following parties or counsel to be served by

electronic means, as more fully reflected on the Notice of Electronic Filing:


 Craig H. Durham                                 Amy Whelan
 Deborah A. Ferguson                             Julie Wilensky
 FERGUSON DURHAM, PLLC                           Alexander Chen
 chd@fergusondurham.com                          National Center for Lesbian Rights
 daf@fergusondurham.com                          awhelan@nclrights.org
 (Counsel for Plaintiff)                         jwilensky@nclrights.org
                                                 AChen@nclrights.org
                                                 (Counsel for Plaintiff)

 Brady J. Hall                                   Dan Stormer
 Marisa S. Crecelius                             Shaleen Shanbhag
 MOORE ELIA KRAFT & HALL, LLP                    HADSELL STORMER & RENICK, LLP
 brady@melawfirm.net                             lrifkin@hadsellstormer.com
 marisa@melawfirm.net                            dstormer@hadsellstormer.com
 (Counsel for Defendants Idaho Department        sshanbhag@hadsellstormer.com
 of Correction, Henry Atencio, Jeff Zmuda,       (Counsel for Plaintiff)
 Howard Keith Yordy, Richard Craig, and
 Rona Siegert)

 Lori E. Rifkin
 RIFKIN LAW OFFICE
 lrifkin@rifkinlawoffice.com
 (Counsel for Plaintiff)




                                              By: /s/ Dylan A. Eaton
                                                  Dylan A. Eaton




STIPULATION TO STAY DISCOVERY PENDING DECISION FROM THE NINTH CIRCUIT COURT OF
APPEALS - 4
4814-9311-6828v7
